MR. JUSTICE CASTLES
(dissenting):
I concur in the Court’s rulings to set aside the order to show cause and the hearings relating to the subpoenas listed. The record reveals no basis for their issuance.
I dissent to the refusal to remove Judge Bennett. I would simply hold him to his previous statements alluded to in Chief Justice Harrison’s dissent. Considering the series of events all the way back to Judge Bennett’s refusal to convene a Grand Jury initially, it is obvious to me that Judge Bennett should step aside. In the previous request of the Grand Jury to remove Judge Bennett, I joined the majority in refusing to call for removal but subsequent events have shown that he should now step down.